TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 8, 2018



                                     NO. 03-18-00257-CV


         In the Matter of the Estate of Vaughn Kuyamjian, a/k/a Vahan Kuyamjian




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 22, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment that decedent’s home at 301 Heritage Drive, Austin, TX, 78737 is not part of

decedent’s probate estate and should not pass according to his probated will but, rather, was an

asset of decedent’s revocable trust upon his death and should pass according to the provisions of

the trust. Appellees shall pay all costs relating to this appeal, both in this Court and the court

below.